Title: To Thomas Jefferson from Simon Harris, 14 October 1820
From: Harris, Simon
To: Jefferson, Thomas


Hon & Dear Sir—
State of New Hampshire—Bridgwater
October 14th 1820
Althou I never had the pleasures of seeing you, yet I take the liberty to writing a few lines to you hoping you will not be ofended—when you was first elected President of the U-States I trust no man within the U, S. was more highly pleased then my self, I called my first born son after you was elected, Thomas Jefferson Harris he is now almost 19 years of age is a bright Boy, and as your property is immense, when you dispose of your property I hope you will remember him, I always ment to have brought him up to Learning but my property is not Sufficient, having ben too liberal in helping Poor people out of Debt have lost considerable property, I have been informed you have no very near relatives hope you will give him a Small plantation or give me one and I will give him my farm and will come and assist you in your age and Stay up your hands as the children of Israel Stayed up the hands of Moses—I am now at the city of Washington on business and am likely to get through on monday next Shall leave the City for home as soon as possable other wise I ment to have called on you had time permitted—hope you will use the freedom to write to me on the Subject, to recive a comunication from you would be viewed with grate Satisfaction—This from your very obedent & humble Serviant—Simon Harris—